                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division
                                                                                               TRRCT COURT
TEVIN J. BREVARD,                                                                              mm



          Plaintiff,

V.                                                                     Civil Action No. 3:19CV26


NURSE DESOUZA,

          Defendant.
                                   MEMORANDUM OPINION


          Plaintiff, a Virginia prisoner proceeding pro se, brings this 42 U.S.C. § 1983 action. By

Memorandum Order entered on October 9, 2019, the Court directed service on Defendant. The

summons was returned executed on November 13, 2019, and on November 21, 2019, Defendant

Desouza also proceeding pro se, filed an answer. Plaintiff indicated that he was released from

incarceration and provided a new address on October 11,2019. Since that time,the Court has not

received any correspondence from Plaintiff. Accordingly, by Memorandum Order entered on

January 13, 2020, the Court ordered that, within fourteen (14) days of the date of entry thereof.

Plaintiff was directed to notify the Court of his continued interest in litigating this action. The

Court warned that ifPlaintifffailed to respond within that time,the Court would dismiss the action

without prejudice. See Fed. R. Civ. P. 41(b).

          More than fourteen days have elapsed since the entry ofthe January 13,2020 Memorandum

Order and Plaintiff has not contacted the Court to express his continued interest in litigating this

action.     Plaintiffs disregard of the Court's directives warrants dismissal of the action.

Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

          An appropriate order shall issue.

                                                      John A.Gibney, Jr.
                                                      United States District Judge
Richmond, Virginia ^
